Exhibit 10.2

EXECUTION COPY

September 24, 2013

Confirmation of Forward Stock Sale Transaction

 

To:    Westar Energy, Inc.    818 South Kansas Avenue    Topeka, Kansas 66612
From:    Wells Fargo Bank, National Association    375 Park Avenue    New York,
NY 10152    Attention: Documentation Group From:    Wells Fargo Securities, LLC
   Solely as Agent of Wells Fargo Bank, National Association    375 Park Avenue
   New York, NY 10152    Attention: Documentation Group

Dear Sir/Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Wells Fargo Bank,
National Association (“Party A”) and Westar Energy, Inc. (“Party B”) on the
Trade Date specified below (the “Transaction”). This confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation will govern. Any reference
to a currency shall have the meaning contained in Annex A to the 1998 ISDA FX
and Currency Option Definitions, as published by ISDA.

 

1. This Confirmation evidences a complete and binding agreement between Party A
and Party B as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Party A and Party B had executed an agreement in such form on the Trade Date
(but without any Schedule except for the election of the laws of the State of
New York as the governing law), and provided that in no event shall Party B be
required to pay an additional amount to Party A under Section 2(d)(i)(4) of the
Agreement in respect of any distribution or deemed distribution with respect to
Shares. In the event of any inconsistency between provisions of that Agreement
and this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates. The parties hereby agree that no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement. For purposes of the Equity Definitions, the
Transaction is a Share Forward Transaction.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

GENERAL TERMS:

 

Trade Date:    September 24, 2013 Effective Date:        September 30, 2013 Base
Shares:    4,000,000 Shares. On each Settlement Date, the Base Shares shall be
reduced by the number of Settlement Shares for such Settlement Date.



--------------------------------------------------------------------------------

Maturity Date:    September 30, 2015 (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day), subject to extension if
a Settlement Date on such date is deferred as provided below in clause (ii) of
the proviso to the definition of Settlement Date; provided that if the Maturity
Date is a Disrupted Day, then the Maturity Date shall be the first succeeding
Scheduled Trading Day that is not a Disrupted Day. Forward Price:    On the
Effective Date, the Initial Forward Price, and on any other day, the Forward
Price as of the immediately preceding calendar day, multiplied by the sum of (i)
1 and (ii) the Daily Rate for such day; provided that on each Forward Price
Reduction Date, the Forward Price in effect on such date shall be the Forward
Price otherwise in effect on such date, minus the Forward Price Reduction Amount
for such Forward Price Reduction Date. Initial Forward Price:    USD 30.05975
Daily Rate:    For any day, (i)(A) USD-Federal Funds Rate for such day, minus
(B) the Spread, divided by (ii) 360. USD-Federal Funds Rate:    For any day, the
rate set forth for such day opposite the caption “Federal funds”, as such rate
is displayed on the page “FedsOpen <Index> <GO>” on the BLOOMBERG Professional
Service, or any successor page; provided that if no rate appears on any day on
such page, the rate for the immediately preceding day on which a rate appears
shall be used for such day. Spread:    0.60% Forward Price Reduction Date:   
Each of the dates set forth under the heading “Forward Price Reduction Date” on
Schedule I. Forward Price Reduction Amount:    For each Forward Price Reduction
Date, the Forward Price Reduction Amount set forth opposite such date on
Schedule I. Shares:    Common stock, $5.00 par value per share, of Party B (also
referred to herein as the “Issuer”) (Exchange identifier: “WR”). Exchange:   
The New York Stock Exchange Related Exchange(s):    All Exchanges Clearance
System:    The Depository Trust Company (or its successor) Calculation Agent:   
Party A. Upon request, the Calculation Agent shall provide Party A and Party B
with a schedule of all calculations, adjustments and determinations in
reasonable detail and in a timely manner. Determining Party:    Party A Exchange
Act:    The Securities Exchange Act of 1934, as amended from time to time.
SETTLEMENT TERMS:    Settlement Date:    Subject to the provisions under
“Acceleration Events” and “Termination Settlement” below, any Scheduled Trading
Day following the Effective Date and up to, and including, the Maturity Date, as
designated by Party B in a

 

2



--------------------------------------------------------------------------------

   written notice (a “Settlement Notice”) that satisfies the Settlement Notice
Requirements and that (a) if related to any Cash Settlement or Net Share
Settlement, is delivered to Party A at least 30 Scheduled Trading Days prior to
such Settlement Date and (b) if related to Physical Settlement, may be delivered
at any time and settlement will be completed as promptly as practicable
thereafter; provided that (i) subject to clause (ii) below, the Maturity Date
shall be a Settlement Date if on such date the Base Shares is greater than zero;
(ii) if Cash Settlement or Net Share Settlement applies, any Settlement Date,
including a Settlement Date on the original Maturity Date, shall, if Party A is
unable to completely unwind its hedge during the Unwind Period due to (A) the
restrictions applicable in connection with compliance with Rule 10b-18 under the
Exchange Act as if such rule were applicable to Party A’s (or its affiliate’s)
purchases during the Unwind Period, (B) the existence of any Suspension Day or
Disrupted Day, or (C) the inability of Party A, in its commercially reasonable
judgment, to unwind its hedge during the Unwind Period, be deferred until the
third Scheduled Trading Day following the date on which Party A is able to
completely unwind its hedge; provided that such deferral shall not extend beyond
the 45th Scheduled Trading Day after the Settlement Date designated in the
Settlement Notice, such 45th Scheduled Trading Day being a Settlement Date to
which (x) Cash Settlement or Net Share Settlement, as applicable, will apply
with respect to the portion of such Settlement Shares as to which Party A
reasonably determines that it has unwound its hedge during the Unwind Period,
and (y) Physical Settlement will apply with respect to the remainder of such
Settlement Shares, and (iii) no more than six Settlement Dates other than the
Maturity Date may be designated by Party B; provided further that if Party A
shall fully unwind its hedge during an Unwind Period by a date that is more than
three Scheduled Trading Days prior to a Settlement Date specified above, Party A
may, by written notice to Party B, specify any Scheduled Trading Day prior to
such original Settlement Date as the Settlement Date; provided further that if
any Settlement Date specified above is not a Scheduled Trading Day (or, in the
case of Physical Settlement, a Clearance System Business Day), the Settlement
Date shall instead be the next Scheduled Trading Day (or Clearance System
Business Day, as applicable).    Party A will be deemed to have completely
unwound its hedge upon such time that Party A shall have acquired a number of
Shares (i) in the case of Cash Settlement, equal to the number of Settlement
Shares, and (ii) in the case of Net Share Settlement, that has an aggregate
purchase price equal to (1) the product of (A) the number of Settlement Shares,
and (B) the arithmetic average of the Forward Price over the applicable Unwind
Period (calculated assuming no reduction to the Forward Price for any Forward
Price Reduction Date that occurs during the Unwind Period, except as set forth
in clause (2) below), minus (2) the product of (A) the Forward Price Reduction
Amount for any Forward Price Reduction Date that occurs during such Unwind
Period, and (B) the number of Shares with respect to which Party A has not
unwound its hedge as of such Forward Price Reduction Date. Settlement Shares:   
Subject to the provisions under “Acceleration Events” and “Termination
Settlement” below, with respect to any Settlement Date, a number of Shares, not
to exceed the Base Shares, designated as such by Party B in the related
Settlement Notice; provided that, on the Maturity Date, the number of Settlement
Shares shall be equal to the Base Shares on such date; provided further that if
a Settlement Date has been specified for a number of Shares equal to the Base
Shares on or prior to the Maturity Date and such Settlement Date has been
deferred as described above until a date later than the original Maturity Date,
the number of Settlement Shares on the original Maturity Date shall be zero.

 

3



--------------------------------------------------------------------------------

Settlement:    Subject to the provisions under “Settlement Date” above and
“Acceleration Events” and “Termination Settlement” below, Physical Settlement,
Cash Settlement or Net Share Settlement, at the election of Party B as set forth
in a Settlement Notice that satisfies the Settlement Notice Requirements;
provided that Physical Settlement shall apply if no Settlement Method is
selected. Settlement Notice Requirements:    Notwithstanding any other
provisions hereof, a Settlement Notice delivered by Party B that specifies Cash
Settlement or Net Share Settlement will not be effective to establish a
Settlement Date or require Cash Settlement or Net Share Settlement (as
applicable) unless Party B delivers to Party A with such Settlement Notice a
representation signed by Party B substantially in the following form: “As of the
date of this Settlement Notice, Westar Energy, Inc. is not aware of any material
nonpublic information concerning itself or the Shares and is designating the
date contained herein as a Settlement Date in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws.” Unwind
Period:    The period from, and including, the first Scheduled Trading Day
following the date on which Party B elects Cash Settlement or Net Share
Settlement in respect of a Settlement Date to, and including, the third
Scheduled Trading Day preceding such Settlement Date. Unwind Daily Share Amount:
   On each Scheduled Trading Day during the Unwind Period, other than a
Suspension Day or a Disrupted Day, Party A (or its affiliate) will, in
accordance with the principles of best execution, use good faith efforts to
purchase a number of Shares equal to the lesser of (i) 100% of the applicable
volume limitation of Rule 10b-18 for the Shares on such Scheduled Trading Day,
without reference to any block purchases, (ii) 25% of the daily trading volume
for the Shares on the Exchange on such Scheduled Trading Day and (iii) the
number of Shares necessary to complete the purchases required to calculate the
Cash Settlement Amount or the Net Share Settlement Shares, as the case may be.
Physical Settlement:    On any Settlement Date in respect of which Physical
Settlement applies, Party B shall deliver to Party A a number of Shares equal to
the Settlement Shares for such Settlement Date, and Party A shall deliver to
Party B, by wire transfer of immediately available funds to an account
designated by Party B, an amount in cash equal to the Physical Settlement Amount
for such Settlement Date, on a delivery versus payment basis. Physical
Settlement Amount:    For any Settlement Date in respect of which Physical
Settlement applies, an amount in cash equal to the product of the Forward Price
on such Settlement Date, and the number of Settlement Shares for such Settlement
Date. Cash Settlement:    On any Settlement Date in respect of which Cash
Settlement applies, if the Cash Settlement Amount is a positive number, Party A
will pay the Cash Settlement Amount to Party B. If the Cash Settlement Amount is
a negative number, Party B will pay the absolute value of the Cash Settlement
Amount to Party A. Such amounts shall be paid on the Settlement Date. Cash
Settlement Amount:    For any Settlement Date in respect of which Cash
Settlement applies, an amount determined by the Calculation Agent equal to: (1)
the product of (i) (A) the arithmetic average of the Forward Price over the
applicable Unwind Period (calculated assuming no reduction to the Forward Price
for any Forward Price Reduction Date that occurs during the Unwind Period,
except as set forth in

 

4



--------------------------------------------------------------------------------

   clause (2) below), minus (B) the weighted average price at which Party A is
able to purchase Shares during the Unwind Period applicable to Cash Settlement
to unwind its hedge in compliance with Rule 10b-18 under the Exchange Act as if
it applied to Party A during the Unwind Period, and (ii) the number of
Settlement Shares for such Settlement Date, minus (2) the product of (i) the
Forward Price Reduction Amount for any Forward Price Reduction Date that occurs
during such Unwind Period, and (ii) the number of Settlement Shares with respect
to which Party A has not unwound its hedge as of such Forward Price Reduction
Date. Net Share Settlement:    On any Settlement Date in respect of which Net
Share Settlement applies, if the number of Net Share Settlement Shares is a (i)
positive number, Party A shall deliver a number of Shares to Party B equal to
the Net Share Settlement Shares, or (ii) negative number, Party B shall deliver
a number of Shares to Party A equal to the absolute value of the Net Share
Settlement Shares; provided that if Party A determines in its good faith
judgment that it would be required to deliver Net Share Settlement Shares to
Party B, Party A may elect to deliver a portion of such Net Share Settlement
Shares on one or more dates prior to the applicable Settlement Date. Net Share
Settlement Shares:    On any Settlement Date in respect of which Net Share
Settlement applies, an amount equal to (A) the number of Shares acquired by
Party A (or an affiliate thereof) in the Unwind Period applicable to Net Share
Settlement for such Settlement Date, minus (B) the number of Settlement Shares
for such Settlement Date. Settlement Currency:    USD Failure to Deliver:    Not
Applicable SUSPENSION OF CASH OR NET SHARE SETTLEMENT: Suspension Day:    Any
day on which Party A determines based on the advice of counsel that Cash or Net
Share Settlement may violate applicable securities laws. Party A shall notify
Party B if it receives such advice from its counsel. ADJUSTMENTS:    Method of
Adjustment:    Calculation Agent Adjustment. Notwithstanding anything in the
Equity Definitions to the contrary, the Calculation Agent may make an adjustment
pursuant to Calculation Agent Adjustment to any one or more of the Base Shares,
the Forward Price and any other variable relevant to the settlement or payment
terms of the Transaction. Additional Adjustment:    If, in Party A’s
commercially reasonable judgment, the actual cost to Party A, over any 30
consecutive calendar day period, of borrowing a number of Shares equal to the
Base Shares to hedge its exposure to the Transaction exceeds a weighted average
rate equal to 60 basis points per annum, then, at Party B’s election, either (1)
the Calculation Agent shall reduce the Forward Price in order to compensate
Party A for the amount by which such cost exceeded a weighted average rate equal
to 60 basis points per annum during such period or (2) the Borrow Cost Threshold
(as defined herein) shall thereafter be reduced to 60 basis points per annum.
The Calculation Agent shall notify Party B prior to making any such adjustment
to the Forward Price pursuant to clause (1) above or any reduction to the Borrow
Cost Threshold pursuant to clause (2) above, as the case may be, and, upon the
request of Party B, Party A shall provide an itemized list of its stock loan
costs for the applicable 30 consecutive calendar day period.

 

5



--------------------------------------------------------------------------------

EXTRAORDINARY EVENTS: Extraordinary Events:    In lieu of the applicable
provisions contained in Article 12 of the Equity Definitions, the consequences
of any applicable Extraordinary Event shall be as specified under “Acceleration
Events” and “Termination Settlement” below. Tender Offer:    Not Applicable
Borrow Cost Threshold:    200 basis points per annum (subject to reduction
pursuant to the provisions set forth opposite the caption “Additional
Adjustment” above). ACCOUNT DETAILS:    Payments to Party A:    To be advised
under separate cover or telephone confirmed prior to each Settlement Date.
Payments to Party B:    To be advised under separate cover or telephone
confirmed prior to each Settlement Date. Delivery of Shares to Party A:    To be
advised. Delivery of Shares to Party B:    To be advised.

 

3. Other Provisions:

Conditions to Effectiveness:

The effectiveness of this Confirmation on the Effective Date shall be subject to
(i) the condition that the representations and warranties of Party B contained
in Section 3(a) of the Agreement and the Underwriting Agreement dated the date
hereof among Party B and J.P. Morgan Securities LLC, Wells Fargo Securities,
LLC, Citigroup Global Markets Inc. and UBS Securities LLC, as representatives of
the underwriters, and the other underwriters named therein (the “Underwriting
Agreement”), and any certificate delivered pursuant to the Underwriting
Agreement by Party B be true and correct on the Effective Date as if made as of
the Effective Date, (ii) the condition that the representations and warranties
of Party A contained in Section 3(a) of the Agreement be true and correct on the
Effective Date as if made as of the Effective Date, (iii) the condition that
Party B have performed all of the obligations required to be performed by it
under the Underwriting Agreement on or prior to the Effective Date, (iv) the
satisfaction of all of the conditions set forth in Section 5 of the Standard
Provisions to the Underwriting Agreement and (v) the condition that the
Underwriting Agreement has not been terminated pursuant to Section 10 thereof.
In addition, if Party A (or its affiliate), in Party A’s commercially reasonable
judgment, is unable to borrow and deliver for sale a number of Shares equal to
the Base Shares on the Effective Date or if, in Party A’s commercially
reasonable judgment, borrowing such number of Shares would entail a stock loan
cost of more than 60 basis points per annum with respect to all or any portion
of such Shares, the effectiveness of this Confirmation shall be limited to the
number of Shares Party A (or its affiliate) may borrow on the Effective Date at
a cost of not more than 60 basis points per annum.

Additional Representations and Warranties of Party B: Party B hereby represents
and warrants to Party A (each of such representations to be deemed part of
Section 3(a) of the Agreement) as of the date hereof and on the Effective Date,
and, in the case of clause (b), on such dates and on the Settlement Date, that:

 

  (a)

The execution, delivery and the performance by Party B of this Confirmation
(including, without limitation, the issuance and delivery of Shares on any
Settlement Date) and compliance by Party B with its obligations hereunder
(i) has been duly authorized by all necessary corporate action and does not and
will not result in any violation of the provisions of the articles of
incorporation or by-laws of

 

6



--------------------------------------------------------------------------------

  Party B or any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government instrumentality or court, domestic or foreign,
having jurisdiction, over Party B or any of its assets, properties or operations
and (ii) will not conflict with or result in a breach or any of the terms or
provisions of, or constitute a default under, (I) any material indenture,
mortgage, deed of trust or other material agreement or instrument, in each case,
filed as an exhibit to Party B’s most recent 10-K or Party B’s 8-Ks dated as of
March 22, 2013 or August 14, 2013 to which Party B or any of its subsidiaries is
a party or by which Party B or any of its subsidiaries or any of their
respective properties is bound.

 

  (b) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any court or governmental authority or
agency is necessary or required for the execution, delivery and performance by
Party B of this Confirmation and the consummation of the Transaction (including,
without limitation, the issuance and delivery of Shares on any Settlement Date)
except (i) such as have been obtained under the Securities Act of 1933, as
amended (the “Securities Act”) and (ii) as may be required to be obtained under
state securities law.

 

  (c) Party B is as of the date hereof, and after giving effect to the
transactions contemplated hereby will be, Solvent. As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(A) the present fair market value (or present fair saleable value) of the assets
of Party B is not less than the total amount required to pay the liabilities of
Party B on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured, (B) Party B is able to realize
upon its assets and pay its debts and other liabilities, contingent obligations
and commitments as they mature and become due in the normal course of business,
(C) assuming consummation of the transactions as contemplated by this Agreement,
Party B is not incurring debts or liabilities beyond its ability to pay as such
debts and liabilities mature, (D) Party B is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which Party B is
engaged and (E) Party B is not a defendant in any civil action that could
reasonably be expected to result in a judgment that Party B is or would become
unable to satisfy.

 

  (d) Neither Party B nor any “affiliated purchaser” of Party B (as defined in
Rule 10b-18 under the Exchange Act) shall take any action (including, but not
limited to, effecting “Cash Settlement” or “Net Share Settlement” (as such terms
are defined in the Master Confirmation for Forward Stock Sale Transactions,
dated as of March 21, 2013, between Party B and The Bank of New York Mellon (the
“BNYMTC Forward”)) of any transaction under the BNYMTC Forward) that would cause
any purchases of Shares by Party A (or any of its affiliates) during any Unwind
Period relating to any Cash Settlement or Net Share Settlement of the
Transaction not to comply with Rule 10b-18 under the Exchange Act, as if such
rule were applicable to such purchases.

 

  (e) Party B is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended) and the Transaction
was subject to individual negotiation.

 

  (f) The representations and warranties of Party B contained in the
Underwriting Agreement and any certificate delivered pursuant thereto by Party B
shall be true and correct on the Effective Date as if made as of the Effective
Date.

 

  (g) Party B is not and has not been the subject of any civil proceeding of a
judicial or administrative body of competent jurisdiction that could reasonably
be expected to impair materially Party B’s ability to perform its obligations
hereunder.

 

  (h) Party B (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

Covenants of Party B: Party B hereby agrees that, so long as either party has or
may have any obligation under the Transaction, that:

 

  (a) Any Shares, when issued and delivered in accordance with the terms of the
Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.

 

7



--------------------------------------------------------------------------------

  (b) Party B has reserved and will keep available, free from preemptive rights,
out of its authorized but unissued Shares, solely for the purpose of issuance
upon settlement of the Transaction as herein provided, the full number of Shares
as shall then be issuable upon settlement of the Transaction.

 

  (c) Prior to any Settlement Date, the Settlement Shares with respect to that
Settlement Date shall have been approved for listing or quotation on the
Exchange, subject to official notice of issuance.

 

  (d) Party B agrees not to repurchase any Shares if, immediately following such
repurchase, the Base Shares would be equal to or greater than 15% of the number
of then-outstanding Shares.

 

  (e) Party B will not engage in any “distribution” (as defined in Regulation M
under the Exchange Act) other than distributions permitted under Rule 102(b) of
Regulation M under the Exchange Act during any Unwind Period.

 

  (f) In addition to any other requirements set forth herein, Party B agrees not
to elect Cash Settlement or Net Share Settlement if such settlement would result
in a violation of the U.S. federal securities laws or any other federal or state
law or regulation applicable to Party A or Party B.

 

  (g) Party B will, by the fifth succeeding Exchange Business Day, notify Party
A upon obtaining knowledge of the occurrence of any event that would constitute
an Event of Default, a Potential Event of Default or a Potential Adjustment
Event.

 

  (h) The parties acknowledge and agree that any Shares delivered by Party B to
Party A on any Settlement Date will be newly issued Shares and when delivered by
Party A (or an affiliate of Party A) to securities lenders from whom Party A (or
an affiliate of Party A) borrowed Shares in connection with hedging its exposure
to the Transaction will be freely saleable without further registration or other
restrictions under the Securities Act in the hands of those securities lenders,
irrespective of whether such stock loan is effected by Party A or an affiliate
of Party A to hedge Party A’s exposure under the Transaction. Accordingly, Party
B agrees that the Settlement Shares that it delivers to Party A on each
Settlement Date shall not bear a restrictive legend and that such Settlement
Shares will be deposited in, and the delivery thereof shall be effected through
the facilities of, the Clearance System.

Covenants and Representation of Party A:

 

  (a) Unless the section labeled “Restricted Shares” below is applicable, Party
A shall use any Settlement Shares delivered by Party B to Party A to return to
securities lenders to close out borrowings created by Party A (or an affiliate
of Party A) in connection with its hedging activities related to exposure under
the Transaction.

 

  (b) In connection with bids and purchases of Shares in connection with any
Cash Settlement or Net Share Settlement of the Transaction, Party A shall
comply, or cause compliance, with the provisions of Rule 10b-18 (other than Rule
10b-18(b)(1)) under the Exchange Act, as if such provisions were applicable to
such purchases.

 

  (c) Party A is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended), and the Transaction
was subject to individual negotiation.

 

  (d) Party A shall deliver to Party B a properly executed Internal Revenue
Service (“IRS”) Form W-9 or similar documentation establishing an exemption from
backup withholding under the Internal Revenue Code of 1986, as amended (the
“Code”).

Extraordinary Dividends:

If a record date for an Extraordinary Dividend occurs on or after the Effective
Date, but prior to the Maturity Date (such date subject to deferral by up to 45
Scheduled Trading Days in connection with any deferral of a Settlement Date
beyond the originally scheduled Maturity Date pursuant to the provisions
opposite the caption “Settlement Date” above), Party B shall pay an amount, as
determined by the Calculation Agent, in cash equal to the product of (a) such
Extraordinary Dividend, and (b) the number of Base Shares on such record date
(in the case of any such record date that occurs during an Unwind Period,
subject to reduction by the Calculation Agent by a number of Shares equal to the
number of Settlement Shares relating to such Unwind Period for

 

8



--------------------------------------------------------------------------------

which Party A has unwound its hedge), to Party A on the earlier of (i) the date
on which such Extraordinary Dividend is paid by the Issuer to holders of record
of the Shares and (ii) the Maturity Date (such date subject to deferral by up to
45 Scheduled Trading Days in connection with any deferral of a Settlement Date
beyond the originally scheduled Maturity Date pursuant to the provisions
opposite the caption “Settlement Date” above). “Extraordinary Dividend” means
the per Share amount of any cash dividend or distribution declared by the Issuer
with respect to the Shares that is specified by the board of directors of the
Issuer as an “extraordinary” dividend.

Acceleration Events: An Acceleration Event shall occur if:

 

  (a) Stock Borrow Events. Notwithstanding any other provision hereof, if in its
commercially reasonable judgment Party A (or its affiliate) is unable to hedge
Party A’s exposure to the Transaction (a “Stock Borrow Event”) because (i) of
the lack of sufficient Shares being made available for Share borrowing by
lenders or (ii) it (or its affiliate) would incur a stock loan cost of more than
the Borrow Cost Threshold, Party A shall have the right to designate any
Scheduled Trading Day to be a Settlement Date on at least three Scheduled
Trading Days’ notice and to select the number of Settlement Shares for such
Settlement Date; provided that (x) prior to the effectiveness of the designation
of a Stock Borrow Event under this paragraph (a), Party B may refer Party A to a
lending party reasonably acceptable to Party A that will lend Party A (or its
affiliate) Shares within such three Scheduled Trading Day period, on terms
reasonably acceptable to Party A and at a stock loan cost of no more than the
Borrow Cost Threshold and (y) the number of Settlement Shares for any Settlement
Date so designated by Party A shall not exceed the number of Shares as to which
such inability to, or cost limitation with respect to, borrow exists; or

 

  (b) Dividends and Other Distributions. Notwithstanding any other provision
hereof, if on any day occurring after the Trade Date Party B declares a
distribution, issue or dividend to existing holders of the Shares of (i) any
cash dividend (other than an Extraordinary Dividend) to the extent all cash
dividends (excluding Extraordinary Dividends) having an ex-dividend date during
the period from and including any Forward Price Reduction Date (with each of the
Trade Date and the Maturity Date and each date after the Maturity Date being a
Forward Price Reduction Date for purposes of this clause (b) only) to but
excluding the next subsequent Forward Price Reduction Date exceeds, on a per
Share basis, the Forward Price Reduction Amount set forth opposite the first
date of any such period on Schedule I or (ii) share capital or securities of
another issuer acquired or owned (directly or indirectly) by Party B as a result
of a spin-off or other similar transaction or (iii) any other type of securities
(other than Shares), rights or warrants or other assets, which distribution,
issue or dividend has a record date on or prior to the final Settlement Date,
then Party A shall have the right to designate any Scheduled Trading Day to be a
Settlement Date for the entire Transaction on at least three Scheduled Trading
Days’ notice and to select the number of Shares for such Settlement Date; or

 

  (c) ISDA Early Termination Date. Notwithstanding anything to the contrary
herein, in the Agreement or in the Definitions, if Party A has the right to
designate an Early Termination Date pursuant to Section 6 of the Agreement,
Party A shall have the right to designate any Scheduled Trading Day to be a
Settlement Date for the entire Transaction on at least three Scheduled Trading
Days’ notice; or

 

  (d) Board Approval of Merger. Notwithstanding any other provision hereof, if
on any day occurring after the Trade Date the board of directors of Party B
votes to approve, or there is a public announcement of, in either case any
action that, if consummated, would constitute a Merger Event (as defined in the
Equity Definitions), Party B shall notify Party A of any such vote or
announcement within three Scheduled Trading Days (and, in the case of any such
vote, Party B also covenants and agrees to publicly announce the occurrence of
such vote within three Scheduled Trading Days thereof). Thereafter, Party A
shall have the right to designate any Scheduled Trading Day to be a Settlement
Date for the entire Transaction on at least three Scheduled Trading Days’
notice; or

 

  (e)

Other Events. Notwithstanding anything to the contrary herein, in the Agreement
or in the Equity Definitions, if an Insolvency, an Insolvency Filing, a
Nationalization, a Delisting (as provided further in the next sentence) or a
Change in Law (other than as specified in clause (Y) of the definition thereof)
occurs (provided that the definition of “Change in Law” shall be amended by
addition of clause (C) to read as follows: “(C) due to the effectiveness or
implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010”), Party A shall have the right to designate any

 

9



--------------------------------------------------------------------------------

  Scheduled Trading Day to be a Settlement Date for the entire Transaction on at
least three Scheduled Trading Days’ notice and Party A shall be the Determining
Party. In addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it will also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of The New York Stock Exchange, NYSE MKT, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange, such exchange shall be deemed to be the Exchange.

Termination Settlement:

If a Settlement Date is specified following an Acceleration Event (a
“Termination Settlement Date”), Physical Settlement shall apply with respect to
such Termination Settlement Date as set forth above, subject to the provisions
described under “Limit on Beneficial Ownership” below. If, upon designation of a
Termination Settlement Date by Party A, Party B fails to deliver the Settlement
Shares relating to such Termination Settlement Date when due or otherwise fails
to perform its obligations in connection therewith, it shall be an Event of
Default with respect to Party B and Section 6 of the Agreement shall apply. If
an Acceleration Event occurs during an Unwind Period relating to a number of
Settlement Shares to which Cash Settlement or Net Share Settlement applies, then
on the Termination Settlement Date relating to such Acceleration Event,
notwithstanding any election to the contrary by Party B, Cash Settlement or Net
Share Settlement shall apply to the portion of the Settlement Shares relating to
such Unwind Period as to which Party A has unwound its hedge and Physical
Settlement shall apply in respect of (x) the remainder (if any) of such
Settlement Shares and (y) the Settlement Shares designated by Party A in respect
of such Termination Settlement Date.

Certain Changes In Law:

Upon the occurrence of any Change In Law specified in clause (Y) of the
definition thereof, Party A and Party B agree to negotiate in good faith for at
least 20 calendar days to amend this Confirmation to take account of the
resulting “materially increased cost” as such phrase is used in clause (Y) of
the definition of “Change In Law.” Such amendment may, if agreed by Party A and
Party B, result in a Change In Law specified in clause (Y) of the definition
thereof being treated as if it were a Change In Law specified in clause (X) of
the definition thereof, as described in clause (e) under the heading
“Acceleration Events” above. If, after negotiating in good faith for at least 20
calendar days to so amend this Confirmation, Party A and Party B do not agree on
such an amendment, the relevant Change In Law specified in clause (Y) of the
definition thereof shall be treated as if it were a Change In Law specified in
clause (X) of the definition thereof, as described in clause (e) under the
heading “Acceleration Events” above.

Rule 10b5-1:

It is the intent of Party A and Party B that the purchase of Shares by Party A
during any Unwind Period comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
of the Exchange Act and that this Confirmation shall be interpreted to comply
with the requirements of Rule 10b5-1(c).

Party B acknowledges that, except as otherwise provided herein, (i) during any
Unwind Period Party B does not have, and shall not attempt to exercise, any
influence over how, when or whether to effect purchases of Shares by Party A (or
its agent or affiliate) in connection with this Confirmation and (ii) Party B is
entering into the Agreement and this Confirmation in good faith and not as part
of a plan or scheme to evade compliance with federal securities laws including,
without limitation, Rule 10b-5 promulgated under the Exchange Act.

Party B hereby agrees with Party A that during any Unwind Period Party B shall
not communicate, directly or indirectly, any Material Non-Public Information (as
defined herein) to any Equity Personnel (as defined below). For purposes of the
Transaction, “Material Non-Public Information” means information relating to
Party B or the Shares that (a) has not been widely disseminated by wire service,
in one or more newspapers of general

 

10



--------------------------------------------------------------------------------

circulation, by communication from Party B to its shareholders or in a press
release, or contained in a public filing made by Party B with the Securities and
Exchange Commission and (b) a reasonable investor might consider to be of
importance in making an investment decision to buy, sell or hold Shares. For the
avoidance of doubt and solely by way of illustration, information should be
presumed “material” if it relates to such matters as dividend increases or
decreases, earnings estimates, changes in previously released earnings
estimates, significant expansion or curtailment of operations, a significant
increase or decline of orders, significant merger or acquisition proposals or
agreements, significant new products or discoveries, extraordinary borrowing,
major litigation, liquidity problems, extraordinary management developments,
purchase or sale of substantial assets, or other similar information. For
purposes of the Transaction, “Equity Personnel” means any employee on the
trading side of the Equity Derivatives Group of Wells Fargo Bank, National
Association and does not include Mr. Michael Collins, Ms. Mary Lou Guttmann,
Ms. Jenny Dahlen, Mr. Andrew Ralston and Mr. Michael D. Golden (or any other
person or persons reasonably designated from time to time by the Compliance
Group of Party A, subject to written notice of such designation being delivered
by Party A to Party B).

Interpretive Letter:

The parties intend for this Confirmation to constitute a “Contract” as described
in the letter dated October 6, 2003 submitted by Robert W. Reeder and Leslie N.
Silverman to Paula Dubberly of the staff of the Securities and Exchange
Commission (the “Staff”) to which the Staff responded in an interpretive letter
dated October 9, 2003.

Restricted Shares:

If Party B is unable to comply with clause (h) of “Covenants of Party B” above
in this Section 3 because of a change in law or a change in interpretation or
the policy of the Securities and Exchange Commission or its staff, or Party A
otherwise determines in its reasonable, good faith opinion based on the advice
of outside counsel that any Shares to be delivered to Party A by Party B may not
be freely returned by Party A to securities lenders as described in clause
(h) of “Covenants of Party B” above in this Section 3, then the Calculation
Agent may, in consultation with Party B, make adjustments to the terms of the
Transaction to preserve the economic intent of the parties, including
adjustments to the Forward Price to reflect any lack of liquidity in restricted
Shares, and the parties shall work together in good faith to effect settlement
of the Transaction in a commercially reasonable manner and in compliance with
applicable law and regulations.

Maximum Share Delivery:

Notwithstanding any other provision of this Confirmation, in no event will Party
B be required to deliver in settlement of this Transaction on any Settlement
Date, whether pursuant to Physical Settlement, Net Share Settlement or
Termination Settlement, more than the number of Base Shares to Party A.

Assignment:

Party A may assign or transfer any of its rights or delegate any of its duties
hereunder to any affiliate of Party A without the prior written consent of Party
B, so long as the senior unsecured debt rating (the “Credit Rating”) of such
affiliate (or any guarantor of its obligations under the Transaction) is equal
to or greater than the Credit Rating of the ultimate parent of Party A, as
specified by Standard and Poor’s Rating Services or Moody’s Investor Service,
Inc., at the time of such assignment or transfer. In connection with any
assignment or transfer pursuant to the immediately preceding sentence, (i) the
guarantee of any guarantor of the relevant transferee’s obligation shall
constitute a Credit Support Document under the Agreement and (ii) the assignee
or transferee shall deliver to Party B a properly executed IRS Form W-9 or Form
W-8 (together with all necessary attachments) establishing an exemption from
backup withholding under the Code. Notwithstanding any other provision of this
Confirmation to the contrary requiring or allowing Party A to purchase or
receive any Shares from Party B, Party A may designate any of its affiliates to
purchase or receive such Shares or otherwise to perform Party A’s obligations in
respect of the Transaction and any such designee may assume such obligations,
and Party A shall be discharged of its obligations to Party B only to the extent
of any such performance. Any affiliate of Party A designated as described in the
immediately preceding sentence shall deliver to Party B a properly executed IRS
Form W-9 or Form W-8 (together with all necessary attachments) establishing an
exemption from backup withholding under the Code.

 

11



--------------------------------------------------------------------------------

Matters Relating to Agent:

Each party agrees and acknowledges that:

(a) Wells Fargo Securities, LLC, as agent, (the “Agent”) acts solely as agent
for Party A on a disclosed basis with respect to the transactions contemplated
hereunder.

(b) The Agent is registered as a broker-dealer with the U.S. Securities and
Exchange Commission and the Financial Industry Regulatory Authority (FINRA), is
acting hereunder for and on behalf of Party A solely in its capacity as agent
for Party A pursuant to instructions from Party A, and is not and will not be
acting as Party B’s agent, broker, advisor or fiduciary in any respect under or
in connection with this Transaction.

(c) In addition to acting as Party A’s agent in executing the Transaction, the
Agent is authorized from time to time to give written payment and/or delivery
instructions to Party B directing it to make its payments and/or deliveries
under the Transaction to an account of the Agent for remittance to Party A (or
its designee), and for that purpose any such payment or delivery by Party B to
the Agent shall be treated as a payment or delivery to Party A.

(d) Except as otherwise provided herein, any and all notices, demands, or
communications of any kind transmitted in writing by either Party A or Party B
under or in connection with the Transaction will be transmitted exclusively by
such party to the other party through the Agent at the following address:

Wells Fargo Securities, LLC

375 Park Avenue

New York, NY 10152

Attention: Documentation Group

Telephone No.: (212) 214-6100

Facsimile No.: (212) 214-5913

(e) The Agent shall have no responsibility or liability to Party A or Party B
for or arising from (1) any failure by either Party A or Party B to perform any
of their respective obligations under or in connection with the Transaction,
(2) the collection or enforcement of any such obligations, or (3) the exercise
of any of the rights and remedies of either Party A or Party B under or in
connection with the Transaction. Each of Party A and Party B agrees to proceed
solely against the other to collect or enforce any such obligations, and the
Agent shall have no liability in respect of the Transaction except for its gross
negligence or willful misconduct in performing its duties as the agent of Party
A.

(f) Upon written request, the Agent will furnish to Party A and Party B the date
and time of the execution of the Transaction and a statement as to the source
and amount of any remuneration received or to be received by the Agent in
connection with the Transaction.

Indemnity:

Party B agrees to indemnify Party A and its affiliates and their respective
directors, officers, agents and controlling parties (Party A and each such
affiliate or person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint and several, incurred by or
asserted against such Indemnified Party arising out of, in connection with, or
relating to, any breach of any covenant or representation made by Party B in
this Confirmation or the Agreement. In addition, Party B will reimburse any
Indemnified Party for all reasonable expenses (including reasonable legal fees
and reasonable expenses) in connection with the investigation of, preparation
for, or defense of any pending or threatened claim or any action or proceeding
arising therefrom (whether or not such Indemnified Party is a party thereto) at
the time, and only to the extent

 

12



--------------------------------------------------------------------------------

that the relevant loss, claim, damage, liability or expense is found in a final
and nonappealable judgment by a court of competent jurisdiction to have resulted
from a breach of a covenant or representation made by Party B in this
Confirmation or the Agreement. For the avoidance of doubt, Party B will not be
liable under this Indemnity paragraph to the extent that any loss, claim,
damage, liability or expense is found in a final and nonappealable judgment by a
court of competent jurisdiction to have resulted from Party A’s gross
negligence, fraud, bad faith and/or willful misconduct or a breach of any
representation or covenant of Party A contained in this Confirmation or the
Agreement.

Miscellaneous:

 

Non-Reliance:    Applicable    Additional Acknowledgements:    Applicable   
Agreements and Acknowledgments Regarding Hedging Activities:    Applicable   

 

4. The Agreement is further supplemented by the following provisions:

Agreement Regarding Set-off and Collateral:

Notwithstanding Section 6(f) or any other provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Party B
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off against any other obligations of the parties, whether
arising under the Agreement, this Confirmation, under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be set off against obligations under the
Transaction, whether arising under the Agreement, this Confirmation, under any
other agreement between the parties hereto, by operation of law or otherwise,
and each party hereby waives any such right of setoff. In calculating any
amounts under Section 6(e) of the Agreement, notwithstanding anything to the
contrary in the Agreement, (a) separate amounts shall be calculated as set forth
in such Section 6(e) with respect to (i) the Transaction and (ii) all other
Transactions, and (b) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement.

Delivery of Cash:

For the avoidance of doubt, nothing in this Confirmation shall be interpreted as
requiring Party B to deliver cash in respect of the settlement of the
Transaction, except (i) as set forth under “Extraordinary Dividends” above or
(ii) in circumstances where the cash settlement thereof is within Party B’s
control (including, without limitation, where Party B so elects to deliver cash
or fails timely to deliver Shares in respect of such settlement). For the
avoidance of doubt, the preceding sentence shall not be construed as limiting
any damages that may be payable by Party B as a result of a breach of or an
indemnity under this Confirmation or the Agreement.

Status of Claims in Bankruptcy:

Party A acknowledges and agrees that this confirmation is not intended to convey
to Party A rights with respect to the transactions contemplated hereby that are
senior to the claims of common stockholders in any U.S. bankruptcy proceedings
of Party B; provided, however, that nothing herein shall limit or shall be
deemed to limit Party A’s right to pursue remedies in the event of a breach by
Party B of its obligations and agreements with respect to this Confirmation and
the Agreement; and provided further that nothing herein shall limit or shall be
deemed to limit Party A’s rights in respect of any transaction other than the
Transaction.

Limit on Beneficial Ownership:

Notwithstanding any other provisions hereof, Party A shall not have the “right
to acquire” (within the meaning of NYSE Rule 312.04(g)) Shares hereunder and
Party A shall not be entitled to take delivery of any Shares deliverable
hereunder (in each case, whether in connection with the purchase of Shares on
any Settlement Date

 

13



--------------------------------------------------------------------------------

or any Termination Settlement Date) to the extent (but only to the extent) that,
after such receipt of any Shares hereunder, (i) the Share Amount would exceed
the Applicable Share Limit, or (ii) Party A and each person subject to
aggregation of Shares with Party A under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder (the “Party A Group”) would
directly or indirectly beneficially own (as such term is defined for purposes of
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder)
in excess of the lesser of (A) 7.5% of the then outstanding Shares or
(B) 6,226,133 Shares (the “Threshold Number of Shares”). Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that, after such delivery, (i) the Share Amount would exceed the
Applicable Share Limit or (ii) the Party A Group would directly or indirectly so
beneficially own in excess of the Threshold Number of Shares. If any delivery
owed to Party A hereunder is not made, in whole or in part, as a result of this
provision, Party B’s obligation to make such delivery shall not be extinguished,
and Party B shall make such delivery as promptly as practicable after, but in no
event later than one Exchange Business Day after, Party A gives notice to Party
B that, after such delivery, (i) the Share Amount would not exceed the
Applicable Share Limit and (ii) the Party A Group would not directly or
indirectly so beneficially own in excess of the Threshold Number of Shares.

The “Share Amount” as of any day is the number of Shares that Party A and any
person whose ownership position would be aggregated with that of Party A (Party
A or any such person, a “Party A Person”) under any law, rule, regulation,
regulatory order or organizational documents or contracts of Party B that are,
in each case, applicable to ownership of Shares (“Applicable Restrictions”),
own, beneficially own, constructively own, control, hold the power to vote or
otherwise meet a relevant definition of ownership of under any Applicable
Restriction, as determined by Party A in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Party A Person, or could result in an adverse effect on a Party A
Person, under any Applicable Restriction, as determined by Party A in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.

Other Forward:

Party A acknowledges that Party B has entered into a substantially identical
forward transaction for the Shares on the date hereof (the “Other Forward”) with
an affiliate of J.P. Morgan Securities LLC. Party A and Party B agree that if
Party B designates a Settlement Date with respect to the Other Forward and for
which Cash Settlement or Net Share Settlement is applicable, and the resulting
Unwind Period for the Other Forward coincides for any period of time with an
Unwind Period for the Transaction (the “Overlap Unwind Period”), Party B shall
notify Party A prior to the commencement of such Overlap Unwind Period of the
first Exchange Business Day and length of such Overlap Unwind Period, and Party
A shall only be permitted to purchase Shares to unwind its hedge in respect of
the Transaction on every other Exchange Business Day that is not a Suspension
Day during such Overlap Unwind Period, commencing on the second day of such
Overlap Unwind Period.

Severability:

If any term, provision, covenant or condition of this Confirmation, or the
application thereof to any party or circumstance, shall be held to be invalid or
unenforceable in whole or in part for any reason, the remaining terms,
provisions, covenants, and conditions hereof shall continue in full force and
effect as if this Confirmation had been executed with the invalid or
unenforceable provision eliminated, so long as this Confirmation as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Confirmation and the deletion of such
portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

Miscellaneous:

 

  (a) Addresses for Notices. For the purpose of Section 12(a) of the Agreement:

 

14



--------------------------------------------------------------------------------

Address for notices or communications to Party A:      Address:    Wells Fargo
Bank, National Association      c/o Wells Fargo Securities, LLC         375 Park
Avenue         New York, NY 10152      Attention:    Documentation Group     
Telephone No.:    (212) 214-6100      Facsimile No.:    (212) 214-5913     
Email:    CorpEqDerivSales@wellsfargo.com    Address for notices or
communications to Party B:    Address:   Westar Energy, Inc.      818 South
Kansas Avenue      Topeka, Kansas 66612      Attn: General Counsel      Tel:
785-575-1625      Fax: 785-575-8136    Party B payment instructions:      To Be
Advised.   

 

  (b) Waiver of Right to Trial by Jury. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Confirmation or any
Agreement. Each party (i) certifies that no representative, agent or attorney of
the other party has represented, expressly or otherwise, that such other party
would not, in the event of such a suit action or proceeding, seek to enforce the
foregoing waiver and (ii) acknowledges that it and the other party have been
induced to enter into this Confirmation by, among other things, the mutual
waivers and certifications in this Section.

Withholding Tax Imposed on Payments to Non-US Counterparties Under the United
States Foreign Account Tax Compliance Act:

“Indemnifiable Tax” as defined in Section 14 of the Agreement shall not include
any U.S. federal withholding tax imposed or collected pursuant to Sections 1471
through 1474 of the Code, any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (a “FATCA Withholding Tax”). For the
avoidance of doubt, a FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for the purposes of
Section 2(d) of the Agreement.

 

15



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

  Yours faithfully,   WELLS FARGO BANK, NATIONAL ASSOCIATION   By: Wells Fargo
Securities, LLC,               Acting solely in its capacity as its Agent By:  
/s/ Michael Collins   Name: Michael Collins   Title:   Managing Director  

WELLS FARGO SECURITIES, LLC,

as agent for Wells Fargo Bank, National Association

By:   /s/ Michael Collins   Name: Michael Collins   Title:   Managing Director

Confirmed as of the date first written above:

 

WESTAR ENERGY, INC. By:     /s/ Anthony D. Somma     Name: Anthony D. Somma  
Title:   Senior Vice President, Chief               Financial Officer and
Treasurer